[amendmentnothirteentocre001.jpg]
7972056v6 7/22/2016 4:03 PM 1989.486 AMENDMENT NUMBER THIRTEEN TO CREDIT
AGREEMENT THIS AMENDMENT NUMBER THIRTEEN TO CREDIT AGREEMENT (this "Amendment"),
dated as of July 22, 2016, is entered into by and among the lenders identified
on the signature pages hereof (such Lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a "Lender" and, collectively, as the "Lenders"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Wells Fargo"), as administrative
agent for each member of the Lender Group and the Bank Product Providers (as
such terms are defined in the below referenced Credit Agreement) (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
ERICKSON INCORPORATED (formerly known as Erickson Air-Crane Incorporated), a
Delaware corporation ("EAC"), ERICKSON HELICOPTERS, INC. (formerly known as
Evergreen Helicopters, Inc.), an Oregon corporation ("Helicopters")
(Helicopters, together with EAC, are referred to hereinafter each individually
as a "Borrower", and individually and collectively, jointly and severally, as
the "Borrowers"), the Subsidiaries of Borrowers identified on the signature
pages hereof (such Subsidiaries are referred to hereinafter each individual as a
"Guarantor", and individually and collectively, jointly and severally, as the
"Guarantors"), and in light of the following: WITNESSETH WHEREAS, Lenders,
Agent, Wells Fargo, as lead arranger, book runner, syndication agent, and
documentation agent, and Borrowers are parties to that certain Credit Agreement,
dated as of May 2, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement"); WHEREAS, Borrowers have
requested that Agent and Lenders make certain amendments to the Credit
Agreement; WHEREAS, upon the terms and conditions set forth herein, Agent and
Required Lenders are willing to accommodate Borrowers' requests. NOW, THEREFORE,
in consideration of the foregoing and the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows: 1. Defined Terms.
All initially capitalized terms used herein (including the preamble and recitals
hereof) without definition shall have the meanings ascribed thereto in the
Credit Agreement (including Schedule 1.1 thereto), as amended hereby. 2.
Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended as follows: (a) Section 2.3(d)(i) is hereby
amended by adding the following sentence to the end thereof: "Agent shall notify
the Lenders as soon as practicable of each Protective Advance." Exhibit 10.1



--------------------------------------------------------------------------------



 
[amendmentnothirteentocre002.jpg]
-2- (b) Clause (c) of Article 7 of the Credit Agreement is hereby amended and
restated in its entirety as follows: (c) Excess Availability. Borrowers shall
have Excess Availability at all times of at least (i) as of any date of
determination during the period from July 25, 2016 through and including August
15, 2016, $10,000,000, (ii) as of any date of determination during the period
from August 16, 2016 through and including August 22, 2016, $12,000,000, (iii)
as of any date of determination during the period from August 23, 2016 through
and including August 29, 2016, $13,500,000, and (iv) as of any date of during
the period from August 30, 2016 through and including October 2, 2016,
$17,500,000, and (v) as of any date of determination during the period from
October 3, 2016 through and including December 31, 2016, $20,000,000. (c)
Schedule 1.1 to the Credit Agreement is hereby amended by inserting the
following new definitions therein in the appropriate alphabetical order:
"Thirteenth Amendment" means that certain Amendment Number Thirteen dated as of
July 22, 2016 (and effective as of the Thirteenth Amendment Effective Date)
among Agent, the Lenders party thereto, Borrowers, and the Guarantors party
thereto. "Thirteenth Amendment Effective Date" shall have the meaning assigned
thereto in the Thirteenth Amendment. (d) The definition of "Applicable Margin"
set forth in Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows: "Applicable Margin" means, as of any date of
determination and with respect to Base Rate Loans or LIBOR Rate Loans, as
applicable, the applicable margin set forth in the following table that
corresponds to the Senior Leverage Ratio of Borrowers for the most recently
completed fiscal quarter; provided, that for the period from the Closing Date
through and including the date that is six months after the Closing Date, the
Applicable Margin shall be set at the margin in the row styled "Level III";
provided further, that, effective as of the Thirteenth Amendment Effective Date,
the Applicable Margin shall be set at the margin in the row styled "Level I":
Level Senior Leverage Ratio Applicable Margin in respect of Base Rate Loans
Applicable Margin in respect of LIBOR Rate Loans I 5.50% 6.50% II ≥ 3.5x 3.50%
4.50% III < 3.5x and ≥ 3.0x 3.25% 4.25% IV < 3.0x and ≥ 2.5x 3.00% 4.00% V <
2.5x and ≥ 2.0x 2.75% 3.75% VI < 2.0x 2.25% 3.25%



--------------------------------------------------------------------------------



 
[amendmentnothirteentocre003.jpg]
-3- The Applicable Margin shall be re-determined as of the first day of each
fiscal month of Borrowers. (e) Effective as of the Thirteenth Amendment
Effective Date and with respect to the current and each prospective fiscal year,
the definition of "Permitted Dispositions" as set forth in Schedule 1.1 to the
Credit Agreement is hereby amended as follows: (i) Clauses (o), (p), (q) and (r)
of the definition are each amended by adding the following words at the
beginning of each clause: "with the prior written consent of Required Lenders
after the Thirteenth Amendment Effective Date,"; and (ii) Clause (t) of such
definition is amended by deleting the reference to "$25,000,000" and replacing
it with "$10,000,000." 3. Reserved. 4. Conditions Precedent to Amendment. The
satisfaction (or waiver in writing by Agent) of each of the following shall
constitute conditions precedent to the effectiveness of the Amendment (such date
being the "Thirteenth Amendment Effective Date"): (a) The Thirteenth Amendment
Effective Date shall occur on or prior to July 22, 2016. (b) Agent shall have
received this Amendment, duly executed by the parties hereto, and the same shall
be in full force and effect. (c) Agent shall have received an amendment fee
letter, dated as of the date hereof, by and among Agent and Borrowers, in form
and substance satisfactory to Agent, duly executed and delivered by the parties
thereto. (d) The representations and warranties herein and in the Credit
Agreement and the other Loan Documents as amended hereby shall be true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and complete in all
material respects as of such earlier date). (e) No Default or Event of Default
shall have occurred and be continuing or shall result from the consummation of
the transactions contemplated herein. (f) No injunction, writ, restraining
order, or other order of any nature prohibiting, directly or indirectly, the
consummation of the transactions contemplated herein shall have been issued and
remain in force by any Governmental Authority against any Loan Party, Agent, or
any Lender.



--------------------------------------------------------------------------------



 
[amendmentnothirteentocre004.jpg]
-4- (g) Borrowers shall pay concurrently with the closing of the transactions
evidenced by this Amendment, all fees, costs, expenses and taxes then payable
pursuant to the Credit Agreement and Section 6 of this Amendment. (h) All other
documents and legal matters in connection with the transactions contemplated by
this Amendment shall have been delivered, executed, or recorded and shall be in
form and substance satisfactory to Agent. 5. Representations and Warranties.
Each Loan Party hereby represents and warrants to Agent and the Lenders as
follows: (a) It (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into this Amendment
and the other Loan Documents to which it is a party and to carry out the
transactions contemplated hereby and thereby. (b) The execution, delivery, and
performance by it of this Amendment and the other Loan Documents to which it is
a party (i) have been duly authorized by all necessary action on the part of
such Loan Party and (ii) do not and will not (A) violate any material provision
of federal, state, or local law or regulation applicable to such Loan Party, the
Governing Documents of Borrower, or any order, judgment, or decree of any court
or other Governmental Authority binding on such Loan Party, (B) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of such Loan Party except to the extent
that any such conflict, breach or default could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (C) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of such Loan Party, other than Permitted Liens, (D) require any
approval of such Loan Party's interest holders or any approval or consent of any
Person under any Material Contract of such Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect, or (E) require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Agent for filing or recordation in connection with
this Amendment. (c) This Amendment has been duly executed and delivered by each
Loan Party. This Amendment and each Loan Document to which such Loan Party is a
party is the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.



--------------------------------------------------------------------------------



 
[amendmentnothirteentocre005.jpg]
-5- (d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, Agent or any Lender. (e) No Default or Event
of Default has occurred and is continuing as of the date of the effectiveness of
this Amendment, and no condition exists which constitutes a Default or an Event
of Default. (f) The representations and warranties in the Credit Agreement and
the other Loan Documents as amended hereby are true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date). 6. Payment of Costs and Fees. Borrowers agree to pay all
out-of-pocket costs and expenses of Agent (including, without limitation, the
reasonable fees and disbursements of outside counsel to Agent) in connection
with the preparation, negotiation, execution and delivery of this Amendment and
any documents and instruments relating hereto. 7. Release. (a) Each Loan Party
hereby acknowledges and agrees that the Obligations under the Credit Agreement
and the other Loan Documents are payable pursuant to the Credit Agreement and
the other Loan Documents as modified hereby without defense, offset,
withholding, counterclaim, or deduction of any kind. (b) Effective on the date
hereof, each Loan Party, for itself and on behalf of its successors, assigns,
and officers, directors, employees, agents and attorneys, and any Person acting
for or on behalf of, or claiming through it, hereby waives, releases, remises
and forever discharges each member of the Lender Group, each Bank Product
Provider, and each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to such Loan Party (each a "Releasee" and
collectively, the "Releasees"), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a "Claim" and collectively, the "Claims"), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Loan Party ever had from the
beginning of the world to the date hereof, or now has, against any such Releasee
which relates, directly or indirectly to the Credit



--------------------------------------------------------------------------------



 
[amendmentnothirteentocre006.jpg]
-6- Agreement, any other Loan Document, or to any acts or omissions of any such
Releasee with respect to the Credit Agreement or any other Loan Document, or to
the lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in any of the Loan Documents or in this
Amendment. As to each and every Claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR." As to each and every Claim released hereunder, each Loan Party
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of California), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto. Each Loan Party each acknowledges that it may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such Claims and agrees that this instrument
shall be and remain effective in all respects notwithstanding any such
differences or additional facts. Each Loan Party understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release. (c) Each Loan Party, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Releasee above that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release,
If any Loan Party or any of its respective successors, assigns, or officers,
directors, employees, agents or attorneys, or any Person acting for or on behalf
of, or claiming through it violate the foregoing covenant, such Person, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by such Releasee as a result
of such violation. 8. Choice of Law and Venue; Jury Trial Waiver; Judicial
Reference. THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12
OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS. 9. Amendments. This Amendment cannot be altered,
amended, changed or modified in any respect or particular unless each such
alteration, amendment, change or



--------------------------------------------------------------------------------



 
[amendmentnothirteentocre007.jpg]
-7- modification is made in accordance with the terms and provisions of Section
14.1 of the Credit Agreement. 10. Counterpart Execution. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Amendment by facsimile or other electronic method of transmission shall be
equally effective as delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment. 11. Effect on Loan Documents. (a) The Credit
Agreement, as amended hereby, and each of the other Loan Documents, as amended
as of the date hereof, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a waiver of, consent to,
or a modification or amendment of, any right, power, or remedy of Agent or any
Lender under the Credit Agreement or any other Loan Document. Except for the
amendments to the Credit Agreement expressly set forth herein, the Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect. (b) Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to "this Agreement", "hereunder", "herein",
"hereof" or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to "the Credit Agreement", "thereunder",
"therein", "thereof' or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as modified and amended
hereby. (c) To the extent that any of the terms and conditions in any of the
Loan Documents shall contradict or be in conflict with any of the terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby. (d) This Amendment is a Loan Document. (e) Unless the context of this
Amendment clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or". The words
"hereof', "herein", "hereby", "hereunder", and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified. Any



--------------------------------------------------------------------------------



 
[amendmentnothirteentocre008.jpg]
-8- reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words "asset"
and "property" shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein to any
Person shall be construed to include such Person's successors and assigns. 12.
Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written. 13. Reaffirmation of Obligations. Each Loan
Party hereby reaffirms its obligations under each Loan Document to which it is a
party. Each Loan Party hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Guaranty and Security Agreement, the
Aircraft and Engine Security Agreement, or any other Loan Document, to Agent, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens and
security interests, and all collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof. Each Loan Party hereby further does grant to Agent, for
the benefit of each member of the Lender Group and the Bank Product Providers, a
perfected security interest in the Collateral (as defined in the Guaranty and
Security Agreement) and the Collateral (as defined in the Aircraft and Engine
Security Agreement) in order to secure all of its present and future obligations
under the Loan Documents. 14. Severability. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. 15. Guarantors. Each of the undersigned Guarantors consent to
the amendments to the Loan Documents contained herein. Although the undersigned
Guarantors have been informed of the matters set forth herein and have consented
to same, each Guarantor understands that no member of the Lender Group has any
obligation to inform it of such matters in the future or to seek its
acknowledgement or agreement to future consents, waivers, or amendments related
to the Credit Agreement, and nothing herein shall create such a duty. [signature
pages follow]



--------------------------------------------------------------------------------



 
[amendmentnothirteentocre009.jpg]




--------------------------------------------------------------------------------



 
[amendmentnothirteentocre010.jpg]




--------------------------------------------------------------------------------



 
[amendmentnothirteentocre011.jpg]




--------------------------------------------------------------------------------



 
[amendmentnothirteentocre012.jpg]




--------------------------------------------------------------------------------



 
[amendmentnothirteentocre013.jpg]




--------------------------------------------------------------------------------



 
[amendmentnothirteentocre014.jpg]




--------------------------------------------------------------------------------



 